


110 HR 2617 IH: Preparing Excellent Teachers Act of

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2617
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Emanuel (for
			 himself, Mr. Tierney,
			 Mr. Davis of Illinois,
			 Mr. Ehlers,
			 Mr. Etheridge,
			 Mr. Butterfield,
			 Mr. McGovern,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Jefferson) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Education to make grants to
		  high-need local educational agencies to establish teaching residency
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Preparing Excellent Teachers Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)The shortage of qualified teachers in the
			 United States has reached critical levels.
			(2)Education experts agree that looming
			 teacher retirement and shortages of effective teachers in low-performing
			 schools create a great demand for quality teachers.
			(3)Nearly 50 percent
			 of new teachers leave in the first 5 years.
			(4)These numbers have
			 a direct impact on the quality of the education of the children of the United
			 States.
			(5)Inexperienced
			 teachers are less effective than teachers with several years of experience.
			 Successful teacher preparation programs, providing ongoing support, can make
			 novice teachers effective more rapidly. The majority of new teachers lack such
			 support, and so leave the profession before becoming effective.
			(6)Teacher candidates
			 must see expert practices modeled and must then practice them with ongoing
			 mentoring support. Teacher preparation often fails to provide the opportunity
			 to learn under the direct supervision of expert teachers working in schools
			 that effectively serve high-need students. Student teaching is too often
			 conducted in classrooms that do not model effective practice, or in classrooms
			 that do not serve high-need students, and the lessons learned do not generalize
			 to effective teaching in high-need schools.
			(7)It is critical to
			 develop programs that increase the probability recruits will succeed and stay
			 in the high-need classrooms where they are needed. Because many teacher
			 candidates choose to teach where they grew up or went to college, it is
			 important to have strong programs in hard-to-staff urban and rural locations.
			 Teacher residency programs effectively build teacher supply, since they recruit
			 and prepare candidates in the districts that sponsor them. Teacher residency
			 programs have demonstrated the capacity to recruit, prepare, retain, and
			 provide effective support for teachers in high-need schools.
			3.Grants for
			 teacher residency programs
			(a)In
			 generalPart C of title II of the Elementary and Secondary
			 Education Act of 1965 is amended by adding at the end the following:
				
					6Teacher Residency
				Programs
						2371.Grants for
				teacher residency programs
							(a)In
				generalFrom amounts made available to carry out this section,
				the Secretary shall make grants to high-need local educational agencies to
				assist such agencies to establish and support teacher residency programs. Such
				agencies are encouraged to work with non-profit community-based organizations
				that have experience in teacher residency programs.
							(b)Teacher
				residency programs
								(1)DefinitionFor
				purposes of this section, the term teacher residency program means
				a school-based teacher preparation program in which a prospective
				teacher—
									(A)teaches alongside
				a teacher of record (who is designated as the mentor teacher) for at least 1
				academic year;
									(B)receives
				coursework in the teaching of the content area in which the teacher will become
				certified to teach;
									(C)receives
				instruction in planning, content, pedagogy, student learning, and assessment,
				management of the classroom environment, and professional responsibilities,
				including interaction with families and colleagues and use of assessment data
				to modify and improve instruction;
									(D)attains full State
				certification to teach prior to completion of the program; and
									(E)receives a midpoint review.
									(2)DesignTo receive assistance under this section, a
				teacher residency program shall be designed to meet the following
				characteristics of successful programs:
									(A)Teacher residency programs integrate
				pedagogy and classroom practice by partnering with institutions of higher
				education to ensure residents engage in rigorous master’s level coursework
				while undertaking a guided teaching apprenticeship. Lessons learned from the
				residency program will be used to inform teacher training at the institution of
				higher education.
									(B)Residents teach
				alongside an experienced mentor teacher. Experienced mentor teachers complement
				the residency program so that classroom clinical practice is tightly aligned
				with coursework. Experienced mentor teachers may receive additional
				compensation for participating in the program.
									(C)Experienced mentor
				teachers shall have extra responsibilities as teacher leaders of the teacher
				residency program, as mentors for residents, and as teacher coaches during the
				induction of novice teachers. These responsibilities include establishing,
				within the program, a learning community in which all individuals are expected
				to continually improve their capacity to advance student learning.
									(D)The director of
				the teacher residency program shall establish and publish clear criteria for
				selection of experienced mentor teachers based on measures of teacher
				effectiveness and the appropriate subject area knowledge. Evaluation of teacher
				effectiveness shall be based on observation of domains including each of the
				following:
										(i)Planning and
				preparation, including demonstrated knowledge of content, pedagogy, and
				assessment, including the use of formative assessment to improve student
				learning.
										(ii)Appropriate
				instruction that engages students with different learning styles.
										(iii)Collaboration
				with colleagues to improve instruction.
										(iv)Appropriate and
				fair analysis of gains in student learning. When feasible, this shall include
				valid and reliable objective measure of the influence of teachers on the rate
				of student academic progress.
										(E)Teacher residency
				programs group teacher candidates in cohorts to facilitate professional
				collaboration among residents.
									(F)Teacher residency
				programs admissions goals and priorities are developed in concert with the
				hiring objectives of the local educational agency, which commits to hire
				graduates from the residency program. Residents learn to teach in the same
				district in which they will work, learning the instructional initiatives and
				curriculum of the district.
									(G)Teacher residency
				programs support residents once they are hired as teachers of record.
				Residencies continue to provide professional development and networking
				opportunities to support residents through their first years of
				teaching.
									(3)Experienced
				mentor teacher definedIn this section, the term
				experienced mentor teacher means a teacher who—
									(A)has at least five
				years teaching experience teaching in a school in the high-need local
				educational agency that is the recipient of a grant under this section;
				and
									(B)has a masters
				degree in education or teaching.
									(c)Persons eligible
				To participateTo be eligible
				to participate in a teacher residency program under this section, a mid-career
				professional or recent college graduate shall become enrolled simultaneously in
				a masters degree program in education or teaching in a university or college
				that—
								(1)has entered into a
				written agreement relating to such program with the high-need local educational
				agency that is the recipient of a grant under this section; and
								(2)is accredited by
				the Council of Higher Education Accreditation and the accrediting agency in the
				State in which the high-need local educational agency is located, if
				any.
								(d)Participants To
				receive practical experienceA participant in a teacher residency
				program under this section shall, under the supervision of an experienced
				mentor teacher, complete not fewer than ten months teaching a class containing
				not more than 30 students in a school chosen by the high-need local educational
				agency that is the recipient of a grant under this section.
							(e)Participant To
				agree To be placed in a schoolA participant in a teacher
				residency program under this section shall agree in writing to be placed, after
				successfully completing the program, as a teacher in a school chosen by the
				high-need local educational agency. Such placement shall be for a period of at
				least 5 academic years beginning with the academic year that begins after the
				participant successfully completes the program. The school chosen for the
				placement shall be in a high-need, underserved area. A participant who fails to
				complete the period of the placement (or the first 5 academic years of the
				placement, if the period is more than 5 academic years) is required to pay back
				the cost of the training.
							(f)Amount, number,
				and distribution of grants
								(1)AmountA
				grant under this section shall be for a period of three years, and shall
				include $2,500,000 for the first year, $1,500,000 for the second year, and
				$1,000,000 for the third year.
								(2)NumberThe
				Secretary may not make more than ten such grants each fiscal year, beginning
				with fiscal year 2008.
								(3)DistributionA
				high-need local educational agency may receive not more than one grant in each
				fiscal year.
								(g)ApplicationTo
				receive a grant under this section, a high-need local educational agency shall
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may prescribe.
							(h)SelectionThe
				Secretary shall award grants under this section on a competitive basis.
							(i)EvaluationOf
				the amounts appropriated to carry out this section, the Secretary shall reserve
				up to 5 percent for an evaluation of the effectiveness of the program
				established under this section, in relation to the effectiveness of other
				programs that prepare teachers for employment with high-need schools and
				high-need local educational agencies, including, where feasible, value-added
				measures of learning gains of students taught by graduates of each teacher
				residency Program, to be conducted by the Institute of Education Sciences, the
				National Science Foundation, or the National Academy of Sciences, at the
				direction of the Secretary. Not later than 5 years after the date of the
				enactment of this section, the Secretary shall make the results of the
				evaluation public.
							(j)Matching
				fundsA high-need local educational agency that receives a grant
				under this section shall provide matching funds in an amount equal to 50
				percent of grant funds provided to the agency under this section to carry out
				the activities supported by the grant, which may be provided by community
				partners, institutions of higher education, or others.
							(k)High-need local
				educational agency definedIn this section, the term
				high-need local educational agency means a local educational
				agency—
								(1)that is among the
				highest 20 percent of local educational agencies in the State in terms of
				percentage of students from families with incomes below the poverty line (as
				defined in section 9101(33) of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 7801(33)));
								(2)that is among the
				lowest 20 percent of local educational agencies in the State on assessments
				required under part A of title I, or, where feasible, the lowest 20 percent of
				local educational agencies in the State in terms of measures of teaching
				effectiveness; and
								(3)for which there is
				a high percentage of classes taught by teachers not teaching in the academic
				subjects or grade levels that the teachers were prepared to teach.
								(l)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary $50,000,000 for each of fiscal years 2008 through 2012 to carry out
				this section. Amounts appropriated are authorized to remain available until
				expended, and may be used by the Secretary to make additional grants, in
				accordance with this section, in a fiscal year beginning with fiscal year
				2013.
							.
			(b)Clerical
			 amendmentThe table of contents for that Act is amended by
			 inserting after the item relating to section 2368 the following:
				
					
						Subpart 6—Teacher Residency
				Programs
						Sec. 2371. Grants for teacher residency
				programs.
					
					.
			
